                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
                                                                             DOC #:
 MATTHEW MCDERMOTT,                                                          DATE FILED: 6/23/2021

                               Plaintiff,
                                                                   1:19-cv-02012-MKV
                        -against-
                                                                          ORDER
 BIERMAN APPAREL CORP.,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff has filed a notice informing the Court that the parties have reached a settlement

in principle [ECF No. 51]. Accordingly, IT IS HEREBY ORDERED that the above-captioned

action is discontinued without costs to any party and without prejudice to restoring the action

to this Court’s calendar if the parties are unable to memorialize their settlement in an agreement

and as long as if the application to restore the action is made by July 23, 2021. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze,

Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                     _________________________________
                                                     _ ______
                                                     __    ______________________
                                                                       __      ____
                                                                                  _ __
                                                                                    _________
                                                                                          __
                                                                                          __
Date: June 23, 2021                                  MARY YKKAYAY V VYSKOCIL
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                          States
                                                     United S       District
                                                              tates Di strict Judge
                                                                     ist
